—Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Corso, J.), rendered August 11, 1998, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of stolen property in the fourth degree, *467criminal possession of a hypodermic instrument, and reckless driving, upon a jury verdict, and imposing sentence, under Indictment No. 1890/97, and (2) a judgment of the same court (Mullen, J.), rendered November 8, 1998, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence under Indictment No. 1007D/98.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contentions, the record sufficiently demonstrates that he knew and understood the terms of the agreement made after the jury trial on the charges under Indictment 1890/97, and the plea of guilty under Indictment No. 1007D/98, and willingly accepted them (see, People v Kemp, 94 NY2d 831; People v Mingo, 269 AD2d 469). Therefore, the defendant’s waivers of his right to appeal were voluntary, knowing, and intelligent (see, People v Muniz, 91 NY2d 570; People v Brathwaite, 263 AD2d 89). Accordingly, appellate review of the issues raised by the defendant is precluded. Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.